Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 1 of 12 PageID #: 181




                               In the United States District Court
                                for the Eastern District of Texas
                                       Sherman Division

Adela Knight, Dan Lewallen, Paul                  §
Meyer, Zhihong Tang, and Michael Wu,              §
                   Plaintiffs,                    §
                                                  §
v.                                                §
                                                  §
Robinson Ridge Homeowners’                        §
Association, Inc., Alex Romero, Ben               §                  Civil Action No.: 4:20-cv-624
(Benito) Gonzalez, Kacie Packer, Kim              §
Rivers, a/k/a Kimberly S. Wilson,                 §                                             JURY
Candiss Young, and 4CSons Group, LLC,             §
d/b/a 4Sight Property Management,                 §
                     Defendants.                  §
                                                  §
                                                  §

  Defendants Robinson Ridge Homeowners’ Association, Inc., Alex Romero, Ben
 (Benito) Gonzalez, Kacie Packer, Kimberly S. Wilson-Rivers, Candiss Young and
4CSons Group, LLC, d/b/a 4Sight Property Management’s Answer to Plaintiffs’ First
  Amended Complaint [Dkt. 7], Subject to their Rule 12(b)(6) Motion to Dismiss

     Subject to their Motion to Dismiss filed pursuant to Fed. R. Civ. P. 12(b)(6) on

October 8, 2020 [Dkt. 10], Defendants Robinson Ridge Homeowners’ Association, Inc.,

Alex Romero, Ben (Benito) Gonzalez, Kacie Packer, Kimberly S. Wilson-Rivers (Kim

Rivers, a/k/a Kimberly S. Wilson), Candiss Young and 4CSons Group, LLC, d/b/a

4Sight Property Management (collectively referred to herein as Defendants) file this

Answer to Plaintiffs’ First Amended Complaint [Dkt. 7], and would respectfully show

unto this Honorable Court the following:

                      I.   Original Answer to First Amended Complaint
                            Subject to Rule 12(b)(6) Motion to Dismiss

     Subject to and without waiving the 12(b)(6) defenses asserted in their Motion to


Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 1
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 2 of 12 PageID #: 182




Dismiss, Defendants answer Plaintiffs’ First Amended Complaint as follows:

1.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the statements in Paragraph 1 of Plaintiffs’ First Amended Complaint.

2.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the statements in Paragraph 2 of the Plaintiffs’ First Amended Complaint.

3.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the statements in Paragraph 3 of the Plaintiffs’ First Amended Complaint.

4.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the statements in Paragraph 4 of the Plaintiffs’ First Amended Complaint.

5.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the statements in Paragraph 5 of the Plaintiffs’ First Amended Complaint.

6.     Defendants admit the statements and allegations in Paragraph 6 of the Plaintiffs’

First Amended Complaint.

7.     Defendants admit the statements and allegations in Paragraph 7 of the Plaintiffs’

First Amended Complaint.

8.     Defendants admit the statements and allegations in Paragraph 8 of the Plaintiffs’

First Amended Complaint.

9.     Defendants admit the statements and allegations in Paragraph 9 of the Plaintiffs’

First Amended Complaint.

10.    Defendants admit the statements and allegations in Paragraph 10 of the

Plaintiffs’ First Amended Complaint and herein clarify that Defendant’s full name is

Kimberly S. Wilson-Rivers.

Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 2
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 3 of 12 PageID #: 183




11.      Defendants admit the statements and allegations in Paragraph 11 of the

Plaintiffs’ First Amended Complaint.

12.      Defendants admit the statements and allegations in Paragraph 12 of the

Plaintiffs’ First Amended Complaint.

13.      In response to Paragraph 13 of Plaintiffs’ First Amended Complaint, Defendants

admit that venue is proper in this District and do not contest venue.

14.      In response to Paragraph 14 of Plaintiffs’ First Amended Complaint, Defendants

admit the Court has jurisdiction because a question of federal law exists in this lawsuit.

Defendants admit this Court may exercise personal jurisdiction over them because they

are residents of or are doing business in the State of Texas. While Defendants deny

Plaintiffs are entitled to damages in this suit, Defendants lack sufficient knowledge to

admit or deny whether the damages sought are within the jurisdictional limits of this

Court.

15.      Defendants admit the statements and allegations in Paragraph 15 of the

Plaintiffs’ First Amended Complaint.

16.      Defendants admit the statements and allegations in Paragraph 16 of the

Plaintiffs’ First Amended Complaint.

17.      In response to Paragraph 17 of Plaintiffs’ First Amended Complaint, Defendants

admit that Defendant Alex Romero signed the Certificate for Recordation of Dedicatory

Instrument of Robinson Ridge Homeowners’ Association, Inc. and the Rules and

Regulations Governing Leasing and Rental Properties Robinson Ridge Homeowners’

Association, Inc., which documents are attached to the Plaintiffs’ First Amended

Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 3
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 4 of 12 PageID #: 184




Complaint as Exhibit A. Defendants admit that the documents attached as Exhibit A to

the Plaintiffs’ First Amended Complaint were subsequently recorded in the real

property records of Denton County, Texas. Defendants deny all of the remaining

statements and allegations in Paragraph 17 of the Plaintiffs’ First Amended Complaint.

18.    Defendants deny all of the statements and allegations in Paragraph 18 of the

Plaintiffs’ First Amended Complaint.

19.    In response to Paragraph 19, Defendants admit that Defendants Romero,

Gonzalez, Packer, Wilson-Rivers, and Young are Robinson Ridge Homeowners’

Association board members who all voted to pass the Rules at issue in this lawsuit.

Defendants deny all other statements and allegations contained in Paragraph 19 of

Plaintiffs’ First Amended Complaint.

20.    Defendants deny all of the statements and allegations in Paragraphs 20, 21, 22,

23, 24, 25, 26, and 27 of Plaintiffs’ First Amended Complaint.

21.    Defendants admit the statement in Paragraph 28 of the Plaintiffs’ First Amended

Complaint.

22.    In response to Paragraph 29 of Plaintiffs’ First Amended Complaint, Defendants

admit that no report was shared with homeowners suggesting that a maximum rental

rate of 30% is ideal for the RRHA. Defendants lack sufficient knowledge to admit or

deny the statements that the 30% rate is well below several averages in Texas or that

Killeen Texas has a rental rate of 56% of properties. Defendants deny all other

statements and allegations in Paragraph 29 of Plaintiffs’ First Amended Complaint.




Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 4
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 5 of 12 PageID #: 185




23.    Defendants deny all of the statements and allegations in Paragraph 30 of

Plaintiffs’ First Amended Complaint.

24.    Defendants lack sufficient knowledge to admit or deny the statements in

Paragraph 31 of Plaintiffs’ First Amended Complaint.

25.    Defendants deny all of the statements and allegations in Paragraphs 32, 33, 34,

35, 36, and 37 of Plaintiffs’ First Amended Complaint.

26.    Defendants lack sufficient knowledge to admit or deny the statements in

Paragraph 38 of Plaintiffs’ First Amended Complaint.

27.    Defendants deny all of the statements and allegations in Paragraphs 39, 40, 41,

42, 43, 44, and 45 of Plaintiffs’ First Amended Complaint.

28.    In response to Paragraph 46 of Plaintiffs’ First Amended Complaint, Defendants

admit the Rules at issue in this lawsuit prevent property owners in Robinson Ridge

Homeowners Association from listing and renting their homes on Airbnb. Defendants

deny all of the other statements and allegations in Paragraph 46 of Plaintiffs’ First

Amended Complaint.

29.    Defendants deny all of the statements and allegations in Paragraphs 47, 48, 49,

50, 51, and 52 of Plaintiffs’ First Amended Complaint.

30.    Defendants deny all of the statements and allegations in Paragraph 53 of

Plaintiffs’ First Amended Complaint.

31.    Defendants deny all of the statements and allegations in Paragraphs 54, 55, 56,

57, 58, 59, 60, 61, 62, 63, and 64 of Plaintiffs’ First Amended Complaint.




Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 5
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 6 of 12 PageID #: 186




32.    Defendants deny Plaintiffs are entitled to a temporary injunction or a permanent

injunction in this matter and deny all of the other statements and allegations in

paragraph 65 of Plaintiffs’ First Amended Complaint.

33.    Defendants deny all of the allegations in Paragraph 66 of Plaintiffs’ First

Amended Complaint.

34.    Paragraph 67 of Plaintiffs’ First Amended Complaint contains a request for

attorneys’ fees under Chapter 37 of the Texas Civil Practice & Remedies Code.

Defendants deny Plaintiffs are entitled to attorneys’ fees under Chapter 37 of the Texas

Civil Practices and Remedies Code as requested in Paragraph 67 of Plaintiffs’ First

Amended Complaint, and deny all of the other statements and allegations in paragraph

67 of Plaintiffs’ First Amended Complaint.

35.    Paragraph 68 of Plaintiffs’ First Amended Complaint contains a request for a jury

trial that need not be admitted or denied. Defendants demand a trial by jury of all

triable issues in this suit.

36.    Defendants deny Plaintiffs are entitled to any relief sought in this action as

alleged and requested in Paragraph 69 of Plaintiffs’ First Amended Complaint and asks

the Court to deny all of the relief requested by the Plaintiffs. Defendants deny all of the

other statements and allegations in paragraph 69 of Plaintiffs’ First Amended

Complaint.




Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 6
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 7 of 12 PageID #: 187




                                         II.     General Denial

37.      Defendants deny all statements and allegations made by Plaintiffs in their First

Amended Complaint that have not been specifically admitted, denied, or otherwise

responded to in this Answer.

                                  III.         Affirmative Defenses

        First Defense: Failure to State a Claim (Fed. R. Civ. P. 12(b)(6)) for all claims

38.      Pursuant to Rule 12(b)(6), and as set forth in their Motion to Dismiss [Dkt. 10],

Defendants allege that Plaintiffs failed to state a claim upon which relief can be granted

with respect to Plaintiffs’ declaratory judgment cause of action, claim for injunctive

relief, and tort causes of action for tortious interference with contract, negligence, and

civil conspiracy. Plaintiffs failed to plead sufficient facts to allege plausible claims for

relief and failed to allege valid claims for relief upon which they may recover

declaratory, injunctive, or monetary relief.

      Second Defense: Necessity to achieve substantial, legitimate, nondiscriminatory
              interest in defense of Fair Housing Act disparate-impact claim

39.      With respect to Plaintiffs’ claim for declaratory judgment to rescind the rental

rules in question on the grounds they are discriminatory and violate the Fair Housing

Act at 42 U.S.C. 3604, Defendants allege that Plaintiffs cannot establish their prima facie

case of disparate impact under the Fair Housing Act because they have failed to plead

sufficient facts to meet the robust causality requirement for such a claim. In addition,

Defendants would show that the individual Board Members of Defendant Robinson

Ridge Homeowners’ Association, Inc., including Defendants Romero, Gonzalez,

Wilson-Rivers, Packer, and Young, in the reasonable exercise of their discretion and on

Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 7
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 8 of 12 PageID #: 188




behalf of the Association, voted to enact the rental rules at issue in this suit for the

benefit of all of the homeowners in the Robinson Ridge community. Defendants would

show that the rental rules that Plaintiffs contend violate the Fair Housing Act were

necessary to achieve one or more substantial, legitimate, and nondiscriminatory interest

of the Association.

                                  Third Defense: Justification

40.    Defendants would show that their alleged conduct, if any, was based on the

exercise of their legal rights or a good-faith claim to colorable legal right and, therefore,

Defendants assert the affirmative defense of justification. Defendants would show that

the Declaration of Covenants, Condition and Restrictions for Robinson Ridge, at Article

II, Section 2.1, vests authority in the Association to establish and publish rules and

regulations governing the use of the Common Areas and/or the Lots, and at Article V,

Section 5.2, vests authority in the Board of Directors to conduct the affairs of the

Association. Article III, Section 3.1 of the Bylaws of the Robinson Ridge Homeowners’

Association, Inc. also vested the Board of Directors with the authority to govern the

affairs of the Association. The Association, acting through Board members Romero,

Gonzalez, Packer, Wilson-Rivers, and Young, acted with legal authority granted by the

Declaration for Robinson Ridge to enact the rental rules and regulations governing the

use of the lots in the community. The enactment and filing of the rental rules by the

Association, acting through its Board members, were performed in good faith and for

the benefit of all of the members of the Association, which consists of all homeowners in

the Robinson Ridge community.

Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 8
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 9 of 12 PageID #: 189




             Fourth Defense: Immunity for Board Members and Officers
       (Defendants Romero, Gonzalez, Packer, Wilson-Rivers, and Young only)

41.    At all times relevant to the Plaintiffs’ causes of action in this suit, Defendants

Romero, Gonzalez, Packer, Wilson-Rivers, and Young have been duly-elected Board

members of the Robinson Ridge Homeowners’ Association, Inc. All alleged acts or

omissions by these Board members of the Association with respect to the voting,

enactment, and enforcement of the rental rules in question were exercised in good faith,

with ordinary care, and in a manner that each of these Board member Defendants

believed to be in the best interests of the Association. These Defendants, as Board

members and officers in the Association, a Texas non-profit corporation subject to the

Texas Non-Profit Corporations Act, would show that they are entitled to immunity

pursuant to § 22.235 of the Texas Business Organizations Code, which provides that an

officer is not liable to the corporation or any other person for an action taken or

omission made by the officer in the person’s capacity as an officer unless the conduct

was not exercised in good faith, with ordinary care, and in a manner the officer

reasonably believes to be in the best interest of the corporation.

               Fifth Defense: Immunity under Restrictive Covenants
                     and Association’s Articles of Incorporation
       (Defendants Romero, Gonzalez, Packer, Wilson-Rivers, and Young only)

42.    Defendants Romero, Gonzalez, Packer, Wilson-Rivers, and Young would show

that they are entitled to immunity and the limitation of liability provisions set forth in

Article 12 of the Articles of Incorporation of Robinson Ridge Homeowners’ Association,

Inc. and Section 5.3 of the Declaration of Covenants, Conditions and Restrictions for



Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                               Page 9
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 10 of 12 PageID #: 190




Robinson Ridge for alleged acts or omissions at issue in this suit performed in their

roles as Board members of the Association.

                             Sixth Defense: Statute of Limitations

43.    To the extent that Plaintiffs assert any claim in this suit based on the Bylaws

Amendment that was enacted and filed in 2017, Defendants would show that any such

claim arising in tort is barred by the applicable statute of limitations.

                              Seventh Defense: Claims not Ripe

44.    Defendants would show that Plaintiffs’ claims for tortious interference with

contract are not particularized or ripe for review and, therefore, not justiciable because

Plaintiffs have not shown that any provision of any dedicatory instrument has affected

the Plaintiffs, and on the grounds Plaintiffs’ claims rest upon contingent future events

that may not occur as anticipated or may not occur at all.

                       Eighth Defense: No Right to Declaratory Relief

45.    Defendants deny that Plaintiffs are entitled to a declaratory judgment because

Plaintiffs’ claim for declaratory relief presents no new controversies apart from what

may be asserted as a separate cause of action and is claimed solely as a vehicle for

seeking attorney’s fees. In the alternative, in the event Defendants’ Rule 12(b)(6) Motion

is denied and Plaintiffs are permitted to proceed with their claim for declaratory

judgment, Defendants seek recovery of reasonable and necessary attorneys’ fees that are

equitable and just pursuant to Section 37.009 of the Texas Civil Practice and Remedies

Code. In addition, Defendants plead that Plaintiffs have failed to join as parties all




Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                              Page 10
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 11 of 12 PageID #: 191




persons who have an interest that would be affected by the declaration sought as

required by Section 37.006(a) of the Texas Civil Practice and Remedies Code.

                       Ninth Defense: No Right to Injunctive Relief.

46.     Defendants would show that Plaintiffs’ claim for injunctive relief is improper

because Plaintiffs have failed to properly plead an underlying independent cause of

action, have failed to plead a probable right to relief, have failed to plead that an

immediate, irreparable injury will occur if injunctive relief is not granted, have failed to

join as parties all persons who have an interest that would be affected by the injunctive

relief sought, have failed to properly verify the request for injunctive relief, have failed

to state their willingness to post a bond, and cannot show that other remedies at law are

inadequate to compensate for any injury that would be sustained.

                               IV.     Conclusion and Prayer

      Defendants Robinson Ridge Homeowners’ Association, Inc., Alex Romero, Ben

(Benito) Gonzalez, Kacie Packer, Kimberly S. Wilson-Rivers (Kim Rivers, a/k/a

Kimberly S. Wilson), Candiss Young and 4CSons Group, LLC, d/b/a 4Sight Property

Management respectfully request this Court grant their Rule 12(b)(6) Motion to Dismiss

for failure to state a claim. In the alternative should that Motion be denied in whole or

in part, the Defendants request that this Court deny the relief sought by Plaintiffs Adela

Knight, Dan Lewallen, Paul Meyer, Zhihong Tang, and Michael Wu by way of their

claims and causes of action upon final trial and hearing hereof, and for such other and

further relief to which they may show themselves to be justly entitled and will ever

pray.


Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                              Page 11
Case 4:20-cv-00624-ALM Document 11 Filed 10/08/20 Page 12 of 12 PageID #: 192




                                                   Respectfully submitted,

                                                   Touchstone, Bernays, Johnston,
                                                   Beall, Smith & Stollenwerck, LLP

                                                   By: /s/ Amie P. Fordan
                                                      Christian P. Shippee – 24033063
                                                      Lead Attorney
                                                      Ronald W. Johnson – 10821800
                                                      Amie P. Fordan - 24036580
                                                      Comerica Bank Tower
                                                      1717 Main Street, Suite 3400
                                                      Dallas, Texas 75201
                                                      Phone: 214-672-8219
                                                      Fax: 214-741-7548
                                                      christian.shippee@tbjbs.com
                                                      ron.johnson@tbjbs.com
                                                      amie.fordan@tbjbs.com
                                                   Counsel for Defendants


                                      Certificate of Service

       This is to certify that on this 8th day of October 2020, a true and correct copy of
the foregoing instrument was served on all counsel of record pursuant to the Federal
Rules of Civil Procedure.

                                               /s/Amie P. Fordan
                                               Amie P. Fordan




Defendants’ Answer to Plaintiffs’ First Amended Complaint, Subject to Rule 12(b)(6) Motion to Dismiss
0925.71061/1528955                                                                              Page 12
